    Case: 1:20-cv-05062 Document #: 10 Filed: 09/17/20 Page 1 of 8 PageID #:144




PCM/11083
                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
DANIEL C. EIDSMOE,                          )
                                            )
               Plaintiff,                   )
                                            )
                                            )
       v.                                   )       Case No. 20-cv-05062
                                            )
                                            )       Honorable John J. Tharp, Jr.
SHOUSE LAW GROUP, a Professional            )
Corporation; NEIL SHOUSE; LAS               )       JURY DEMANDED
VEGAS DEFENSE GROUP, LLC.,                  )
MICHAEL L. BECKER; AND                      )
COLORADO LEGAL DEFENSE                      )
GROUP LLC.                                  )
              Defendants.                   )

                                 AMENDED COMPLAINT

       Daniel C. Eidsmoe, (“Plaintiff”), by and through his undersigned counsel, for his
Complaint against Defendants, Shouse Law Group, P.C.; Neil Shouse; Las Vegas Defense Group,
LLC; Michael L. Becker; and Colorado Legal Defense Group, LLC. (“Defendants”) states and
alleges as follows:

                                      INTRODUCTION

  1.   This action seeks to recover for copyright infringement. Plaintiff, Daniel C. Eidsmoe, is a

photographer and owns the rights to photographs including one entitled “One Proud American

Immigrant”, hereinafter “The Photograph” Attached hereto as Exhibit “A”.

  2.   Daniel C. Eidsmoe has obtained U.S. copyright registration number VA0002212030 for

his photograph “One Proud American Immigrant”. Exhibit “B”

  3.   Defendant, Shouse Law Group, P.C. is a law firm with offices in Illinois, California,

Washington, Nevada, Colorado, Texas, Florida and New York.
    Case: 1:20-cv-05062 Document #: 10 Filed: 09/17/20 Page 2 of 8 PageID #:145




  4.   Defendant, Neil Shouse, on information and belief, is a member of Shouse Law Group,

P.C., Las Vegas Defense Group, LLC; and Colorado Legal Defense Group, LLC.

  5.   Defendant, Las Vegas Defense Group, LLC., is a law firm affiliated with the Shouse Law

Group with offices in Las Vegas, and Nevada.

  6.   Defendant, Colorado Legal Defense Group, LLC., is a law firm affiliated with the Shouse

Law Group with offices in Denver, Colorado.

  7.   Michael L. Becker is an attorney who is a member of the Shouse Law Group, Las Vegas

Defense Group, LLC; and Colorado Legal Defense Group, LLC.

  8.   Defendants own and operate a website known as www.shouselaw.com (the “Website”).

Attached hereto as Exhibit “C”.

  9.   Defendants’ website links to a YouTube Channel the Defendants own and operate called

“Shouse Law Group Channel”.

  10. The Defendants’ YouTube channel contains a video entitled “3 ways to get a green card

without marriage” which states that it was created in September 28, 2017. As of September 10,

2020 the video has had 817,713 views. At the 1:02 to 1:05 portion of the video it contains the

photograph “One Proud American Immigrant” Exhibit “D”.

  11. Defendants, without permission or authorization from Plaintiff, actively copied, stored,

modified, and/or displayed Plaintiff’s photograph, One Proud American Immigrant”, on the

Website and YouTube Channel without permission or authorization from Plaintiff and engaged in

this misconduct knowingly and in violation of the United States copyright laws.

                                            PARTIES

  12. The Plaintiff, Daniel C. Eidsmoe, is a resident of the State of Illinois.




                                                 2
    Case: 1:20-cv-05062 Document #: 10 Filed: 09/17/20 Page 3 of 8 PageID #:146




   13. On information and belief, Defendant, The Shouse Law Group, P.C. is a California Law

Firm with its principal place of business in Los Angeles County, California, which has numerous

offices throughout the country including an office in Chicago, llinois, and is liable and responsible

to Plaintiff based on facts herein alleged.

   14. On information and belief, Defendant, Neil Shouse, is a resident of California, and is liable

and responsible to Plaintiff based upon the facts herein alleged.

   15. On information and belief, Las Vegas Defense Group, LLC, is a Nevada Corporation with

its principal place of business in Las Vegas, Nevada.

   16. On information and belief, Colorado Legal Defense Group, LLC, is a corporation with its

principal place of business in Denver, Colorado.

   17. On information and belief, Defendant, Michael L. Becker, is a resident of Nevada, and is

liable and responsible to Plaintiff based upon the facts herein alleged.

                                  JURISDICTION AND VENUE

   18. This Court has subject matter jurisdiction over this federal copyright infringement claim

pursuant to 28 U.S.C. § 1338(a) and 28 U.S.C. § 1331.

   19. This Court has personal jurisdiction over Defendants because Defendants direct substantial

activities at the residents of Illinois by means of the Website and YouTube channel described

herein and by maintaining an office in Chicago, Illinois. Further, as Defendants derive substantial

revenue from services provided in Illinois, this Court also has personal jurisdiction over

Defendants under the applicable long-arm jurisdictional statues of Illinois.

   20. Venue is proper under 28 U.S.C. § 1391(b)(2) because Defendants do business in this

Judicial District and/or because a substantial part of the events or omissions giving rise to the claim

occurred in this Judicial District.



                                                  3
    Case: 1:20-cv-05062 Document #: 10 Filed: 09/17/20 Page 4 of 8 PageID #:147




                                               FACTS

  21. The Website/YouTube Channel is a popular and lucrative enterprise that purposefully

displays Plaintiff’s copyrighted Photograph.

  22. The YouTube video which incorporates Plaintiff’s copyrighted Photograph has been

viewed 817,713 times as of September 10, 2020.

  23. Without permission or authorization from Plaintiff, Defendants volitionally selected,

copied, modified, stored and/or displayed Plaintiff’s copyright protected Photograph on their

YouTube channel.

  24. The Photograph was copied, modified, stored and/or displayed without license or

permission, thereby infringing on the Plaintiff’s copyright (hereinafter collectively referred to as

the “Infringement”).

  25. On information and belief, Defendants take an active and pervasive role in the content

posted on their Website and YouTube Channel including, but not limited to copying, posting,

selecting, and displaying Plaintiff’s Photograph.

  26. By means of a telephone call, and a correspondence and e-mail dated July 15, 2020, counsel

for Plaintiff advised Defendants that their use of the Photograph was unauthorized and an

infringement of Plaintiff’s copyright rights. Exhibit “E”.

  27. The correspondence advised Defendants to cease and desist use of the Photograph by July

30, 2020 if the Defendants did not wish to purchase a license to use the Photograph.

  28. Despite said notice to Defendants, Defendants have continued their unauthorized use of the

Photograph.



                                                 4
    Case: 1:20-cv-05062 Document #: 10 Filed: 09/17/20 Page 5 of 8 PageID #:148




  29. Defendants’ continued infringement of Plaintiff’s copyright is knowingly and willfully in

violation of applicable United States Copyright Laws.

  30. On information and belief, Defendants have received a financial benefit directly

attributable to the Infringements. Specifically, by way of the Infringements, the Website and

YouTube channel have increased traffic and Defendants, in turn, realized an increase in their

revenues.

  31. As a result of Defendants’ misconduct, Plaintiff has been substantially harmed.

  32. Plaintiff has not licensed Defendants the right to use the Photograph in any manner, nor

has Plaintiff assigned any of his exclusive rights in the copyright to Defendants.

                                      FIRST COUNT

            DIRECT COPYRIGHT INFRINGMENT, 17 U.S.C. § 501, et seq.

  33. Without permission or authorization from Plaintiff and in violation of his rights under 17

U.S.C. § 106, Defendants improperly and illegally copied, stored, reproduced, distributed, adapted,

and/or publicly displayed the work copyrighted by Plaintiff thereby violating one of Plaintiff’s

exclusive rights in his copyright.

  34. Defendants’ use of the Photograph on its Website and YouTube channel constitutes

copyright infringement.

  35. As a direct and proximate result of Defendants’ misconduct, Plaintiff has been substantially

harmed and should be awarded statutory damage against Defendants pursuant to 17 U.S.C. §504(c)

of up to $30,000 per infringement in an amount to be determined at trial, plus attorney fees.




                                                 5
    Case: 1:20-cv-05062 Document #: 10 Filed: 09/17/20 Page 6 of 8 PageID #:149




                                       SECOND COUNT

                         VICARIOUS COPYRIGHT INFRINGMENT

  36. Plaintiff repeats and incorporates, as though fully set forth herein, each and every allegation

contained in the preceding paragraphs, as though fully set forth herein.

  37. At all times material hereto, Defendants had the legal right and practicable ability to

supervise, control, limit, and stop the infringing conduct of its employees, agents and members,

and yet, Defendants declined to exercise such right and ability in the instant case.

  38. As a direct and proximate result of Defendants’ refusal to exercise its rights to stop or limit

the infringing conduct, Defendants’ members have continued to infringe upon Plaintiff’s

Photograph, which, in turn, generates profits for Defendants directly from the use of the

Infringements.

  39. Accordingly, Defendants are liable as vicarious infringers since they profited from the

direct infringement while declining to exercise their rights to stop or limit the infringement.

  40. As a direct and proximate result of Defendants’ misconduct, Plaintiff has been substantially

harmed and should be awarded statutory damages against the Defendants pursuant to 17 U.S.C. §

504 (c) of up to $30,000 per infringement in an amount determined at trial.

                                          THIRD COUNT

                     WILLFUL DIRECT COPYRIGHT INFRINGMENT

  41. Without permission or authorization from Plaintiff and in willful violation of his rights

under 17 U.S.C. § 106, Defendants improperly and illegally copied, stored, reproduced,

distributed, adapted, and/or publicly displayed the work copyrighted by Plaintiff thereby violating

one of Plaintiff’s exclusive rights in his copyright.




                                                  6
    Case: 1:20-cv-05062 Document #: 10 Filed: 09/17/20 Page 7 of 8 PageID #:150




  42. Defendants’ use of the Photograph on its Website and YouTube channel constitutes

copyright infringement.

  43. As a direct and proximate result of Defendants’ misconduct, Plaintiff has been substantially

harmed and should be awarded statutory damage against Defendants pursuant to 17 U.S.C. §504(c)

of up to $150,000 per infringement in an amount to be determined at trial, plus attorney fees.

                                        FOURTH COUNT

                  WILLFUL VICARIOUS COPYRIGHT INFRINGMENT

  44. Plaintiff repeats and incorporates, as though fully set forth herein, each and every allegation

contained in the preceding paragraphs, as though fully set forth herein.

  45. At all times material hereto, Defendants had the legal right and practicable ability to

supervise, control, limit, and stop the infringing conduct of its employees, agents and members,

and yet, Defendants declined to exercise such right and ability in the instant case.

  46. As a direct and proximate result of Defendants’ refusal to exercise its rights to stop or limit

the infringing conduct, Defendants’ members have continued to infringe upon Plaintiff’s

Photograph, which, in turn, generates profits for Defendants directly from the use of the

Infringements.

  47. Accordingly, Defendants are liable as vicarious infringers since they profited from the

direct infringement while declining to exercise their rights to stop or limit the infringement.

  48. As a direct and proximate result of Defendants’ misconduct, Plaintiff has been substantially

harmed and should be awarded statutory damages against the Defendants pursuant to 17 U.S.C. §

504 (c) of up to $150,000 per infringement in an amount determined at trial.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:



                                                  7
    Case: 1:20-cv-05062 Document #: 10 Filed: 09/17/20 Page 8 of 8 PageID #:151




       That the Court enter a judgment finding that Defendants have infringed on Plaintiff’s rights

to the Photograph in violation of 17 U.S.C. §501 et seq. and award damages and monetary relief

as follows:

       a. Statutory damages against Defendants pursuant to 17 U.S.C. §504(c) of up to $150,000

              per infringement, or, if greater, Plaintiff’s actual damages and the disgorgement of

              Defendants’ wrongful profits in an amount to be determined at trial; and

       b. A permanent injunction against Defendants pursuant to 17 U.S.C. §502; and

       c. Plaintiff’s attorneys’ fees pursuant to 17 U.S.C. §505; and

       d. Plaintiff’s costs; together with

       e. Such other relief that the Court determines is just and proper.

Plaintiff requests a jury trial as to all claims of the complaint so triable




                                                       Respectfully submitted,


                                               BY:     s/   Peter C. Morse
                                                       Attorney for Daniel C. Eidsmoe

Peter C. Morse
Morse Bolduc & Nardulli, LLC
25 E. Washington Street, Suite 750
Chicago, Illinois 60602
312-251-5587 (direct)
312-376-3896 (fax)
pmorse@morseandbolduc.com




                                                  8
